DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
At [0072], “the above mentioned embodiments” should be “the above-mentioned embodiments”
At [0072], “Variety solutions and algorithms” should be “A variety of solutions and algorithms”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to
abstract ideas without significantly more.
Step 1:
Claims 1-11 are directed to a method (a process), claims 11-19 are to a non-transitory computer-readable storage medium and claim 20 is directed to program having processor (a machine). Therefore, claims 1-20 fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 1 recites in part:
	Testing the user dataset with one or more probe training models; 
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, given training models and their source code or pseudocode, a user can trace it and run dataset parameters through the given models.
and in response to a result of the testing being similar to an existing result of running the one or more probe training models on an existing dataset, grouping the user dataset with the existing dataset.
	This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation and judgement. For example, a human can group datasets together that have similar results after training through a model.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	receiving, by a device operatively coupled to one or more processors, a user dataset for training; virtual; by the device,
	The element of “receiving, by a device operatively coupled to one or more processors, a user dataset for training” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)).
The additional limitation of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “receiving, by a device operatively coupled to one or more processors, a user dataset for training” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)) and “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 2:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 2 recites in part:
in response to the result of the testing not being similar to any existing result of running the one or more probe training models on the existing dataset, setting, the user dataset as a new dataset.	
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation and judgement. For example, a human can separate the data set that does not result in similar enough results compared to other datasets through the models.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “virtual” and “by device”
The additional limitation of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 3:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 3 recites in part:
Applying a training model that has been applied to the existing dataset to the grouped dataset.
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, a human use the model that was traced and used on a previous dataset with a grouped dataset.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “virtual” and “by device”
The additional limitation of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 4:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “virtual” and “by device”
The additional limitation of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 5:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 5 recites in part:
Determining similarity between the result of the testing and the existing result of running the one or more probe training models on the existing dataset; 
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, a human can determine the similarity between results after running datasets through models.
and in response to the similarity being larger than a threshold, determining  the result of the testing being similar to the existing result of running the one or more probe training models on the existing virtual dataset.
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation and judgement. For example, after given a threshold to determine similarity, the human can compare the similarity that they determined to the threshold to see if it qualifies.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “virtual” and “by device”
The additional limitation of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 6:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 6 recites in part:
determining is performed based on at least one of the following: the Euclidean distance between the result of the testing and the existing result of running the one or more probe training models on the existing dataset; the Cosine similarity between the result of the testing and the existing result of running the one or more probe training models on the existing dataset; or the probabilities for each existing result of running the one or more probe training models on the existing dataset being the most similar existing result to the result of the testing. 
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, a human can determine the similarity between results after running datasets through models. Examiner notes that the Euclidean distance and cosine similarity calculations and be simplified to a formula for a human to use to calculated similarity.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “virtual” 
The additional limitation of “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h))
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 7:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training
The additional limitation of “one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h))
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 8:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 8 recites in part:
dynamically splitting the existing virtual dataset with other existing datasets; re-merging the split existing dataset and other existing datasets.
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). For example, a human can split datasets with other datasets, and combing the split portions with portions of other datasets.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “virtual” and “by device”
The additional limitation of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” and “by device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 9:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: the existing virtual dataset comprises different sub-datasets that belong to different data categories.
The additional limitation of “the existing virtual dataset comprises different sub-datasets that belong to different data categories.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “the existing virtual dataset comprises different sub-datasets that belong to different data categories.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h))
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 10:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: the result of the testing being similar to the existing result of running the one or more probe training models on the existing virtual dataset comprises: each result of the testing based on each of the one or more probe models being similar to each existing result of running the corresponding one or more probe training models on the existing virtual dataset.
The additional limitation of “the result of the testing being similar to the existing result of running the one or more probe training models on the existing virtual dataset comprises: each result of the testing based on each of the one or more probe models being similar to each existing result of running the corresponding one or more probe training models on the existing virtual dataset.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Examiner notes that the claims here are only explaining or defining what test result being similar to the existing result means.
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “the result of the testing being similar to the existing result of running the one or more probe training models on the existing virtual dataset comprises: each result of the testing based on each of the one or more probe models being similar to each existing result of running the corresponding one or more probe training models on the existing virtual dataset.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h))
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 11:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 11 recites in part:
	Tests the user dataset with one or more probe training models; 
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, given training models and their source code or pseudocode, a user can trace it and run dataset parameters through the given models.
and in response that a result of the testing being similar to an existing result of running the one or more probe training models on an existing dataset, groups the user dataset with the existing virtual dataset.
	This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation and judgement. For example, a human can group datasets together that have similar results after training through a model.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	A memory that stores computer executable components; a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: at least one computer-executable component that receives a user dataset for training; virtual; by the device,
	The element of “receives a user dataset for training;” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)).
The additional limitation of “A memory that stores computer executable components; a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “A memory that stores computer executable components; a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 12:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 12 recites in part:
in response to the result that the testing not being similar to any existing result of running the one or more probe training models on the existing dataset, sets the user dataset as a new dataset.	
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation and judgement. For example, a human can separate the data set that does not result in similar enough results compared to other datasets through the models.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “at least one computer-executable component” and “virtual”
The additional limitation of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 13:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 13 recites in part:
Applies a training model that has been applied to the existing dataset to the grouped dataset.
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, a human use the model that was traced and used on a previous dataset with a grouped dataset.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “at least one computer-executable component” and “virtual”
 The additional limitation of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 14:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “at least one computer-executable component” and “virtual”
The additional limitation of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 15:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 15 recites in part:
Determines similarity between the result of the testing and the existing result of running the one or more probe training models on the existing dataset; 
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, a human can determine the similarity between results after running datasets through models.
and in response to the similarity being larger than a threshold, determines the result of the testing being similar to the existing result of running the one or more probe training models on the existing dataset.
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation and judgement. For example, after given a threshold to determine similarity, the human can compare the similarity that they determined to the threshold to see if it qualifies.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “at least one computer-executable component” and “virtual”
The additional limitation of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “at least one computer-executable component” and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 16:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 16 recites in part:
Determining is performed based on at least one of the following: the Euclidean distance between the result of the testing and the existing result of running the one or more probe training models on the existing dataset; the Cosine similarity between the result of the testing and the existing result of running the one or more probe training models on the existing dataset; or the probabilities for each existing result of running the one or more probe training models on the existing dataset being the most similar existing result to the result of the testing. 
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, a human can determine the similarity between results after running datasets through models. Examiner notes that the Euclidean distance and cosine similarity calculations and be simplified to a formula for a human to use to calculated similarity.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “virtual” 
The additional limitation of “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h))
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 17:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training
The additional limitation of “one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h))
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 18:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 18 recites in part:
dynamically splits the existing virtual dataset with other existing datasets; re-merges the split existing dataset and other existing datasets.
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). For example, a human can split datasets with other datasets, and combing the split portions with portions of other datasets.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “at least one computer-executable component” and “virtual”
The additional limitation of “virtual” and “at least one computer-executable component” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “virtual” and “at least one computer-executable component” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 19:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: the existing virtual dataset comprises different sub-datasets that belong to different data categories.
The additional limitation of “the existing virtual dataset comprises different sub-datasets that belong to different data categories.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “the existing virtual dataset comprises different sub-datasets that belong to different data categories.” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h))
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Regarding claim 20:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 20 recites in part:
	Test the user dataset with one or more probe training models; 
This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation. For example, given training models and their source code or pseudocode, a user can trace it and run dataset parameters through the given models.
and in response to a result of the testing being similar to an existing result of running the one or more probe training models on an existing dataset, group the user dataset with the existing dataset.
	This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). This specifically falls under evaluation and judgement. For example, a human can group datasets together that have similar results after training through a model.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	Receive a user dataset for training; virtual; computer program product facilitating generation of a training model using virtual dataset and probe training models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor
	The element of “Receive a user dataset for training; virtual; computer program product facilitating generation of a training model using virtual dataset and probe training models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)).
The additional limitation of “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “Receive a user dataset for training; virtual; computer program product facilitating generation of a training model using virtual dataset and probe training models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)) and “virtual” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11, 13, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brazdil, Pavel, et al. Metalearning: Applications to data mining. Springer Science & Business Media, 2008 [hereinafter Brazdil].
Regarding claim 1, Brazdil teaches A computer-implemented method, comprising: receiving, by a device operatively coupled to one or more processors, a user dataset for training (Brazdil; 1.1 Introduction, Fig. 2.1, 2.2 Algorithm Recommendation with Metalearning; The aim of metalearning is to aid users in the task of selecting suitable models… a system supports the user in the algorithm selection step of a data mining process. Given a dataset, it indicates which algorithm should be used);
Examiner notes that Brazdil is teaches using metalearning in a computer-implemented method to improve the adaptability of current computer learning systems. Examine interprets given dataset from the Brazdil as external data to be inputted to the system as opposed to existing data in the system. Under the broadest reasonable interpretation in light of the specification, user dataset is simply external data in contrast to existing dataset already in the system, which is internal.
testing, by the device, the user dataset with one or more probe training models (Brazdil; 1.2.5 Control of the Learning Process and Bias Management, page 8, paragraphs 6 starting with “The idea of controlling…”, Fig. 2.1, Fig. 3.1, Fig. 3.5; Metalearning can be done dynamically, where the characterization of a new dataset is done testing different algorithms… k-NN algorithm for testing ranking algorithm recommendations… Metafeatures run through algorithms for evaluating performance… Characterizing a new dataset and determining best algorithm is iterative, and involves finding possible extensions and evaluating those extensions.);
Examiner notes that Brazdil teaches metalearning can be done by running different training models on datasets. The results of testing training models on datasets in the claims acts as descriptors that are used by Brazdil as a guideline for testing results of different models on datasets. The k-NN algorithm accepts input of training metadata including metafeatures, testing and ranking algorithms for datasets.
and in response to a result of the testing being similar to an existing result of running the one or more probe training models on an existing virtual dataset, grouping, by the device, the user dataset with the existing virtual dataset (Brazdil; 2.2.1 k-Nearest Neighbors Ranking Method, pages 14-15, Algorithm 2.1; Select a set of training examples and combine the target values of all the selected datasets. Combine based on similarity… k datasets in metadata that are most similar to dataset T are identified).
Examiner notes that the k-NN method taught by Brazdil groups in response to similarity. Under the broadest reasonable interpretation, when Brazdil runs different datasets by the same optimal algorithm, the datasets can be counted as a group, since it has been determined that those datasets have the same optimal algorithm.
Regarding claim 3, Brazdil teaches The computer-implemented method of claim 1, further comprising: applying, by the device, a training model that has been applied to the existing virtual dataset to the grouped dataset (Brazdil; Algorithm 2.1, 3.2.1 Target Metafeature, page 33, paragraphs 4-5 starting with “The first form…” Table 3.1; Datasets (that are already prefiltered by metadata) that are most similar to the new dataset are stored together… The recommended algorithm has the best performance for each dataset. Each subset has base algorithms and then performance estimates are made, and then the best algorithm based on performance is selected.).
Examiner notes that the best algorithm is selected after it is determined to have optimal performance. Datasets that are run by the same algorithm are grouped before being processed by one or more algorithms. 
Regarding claim 5, Brazdil teaches The computer-implemented method of claim 1, further comprising: determining, by the device, similarity between the result of the testing and the existing result of running the one or more probe training models on the existing virtual dataset; and in response to the similarity being larger than a threshold, 
determining, by the device the result of the testing being similar to the existing result of running the one or more probe training models on the existing virtual dataset (Brazdil; 2.2.1 k-Nearest Neighbors Ranking Method, pages 14-15, Algorithm 2.1; Select a set of training examples and combine the target values of all the selected datasets. Combine based on similarity… Datasets (that are already prefiltered by metadata) that are most similar to the new dataset are stored together.)
Examiner notes that datasets that are run by the same algorithm are grouped, as previously explained.
Regarding claim 11, Brazdil teaches all the limitations and motivations of claim 1 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11. Claim 11 additionally recites “system… a memory… a processor” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction). It would be obvious for any computer system powerful enough for data mining or machine learning to be comprised of computer parts including, but not limited to memory and processors.
Regarding claim 13, Brazdil teaches all the limitations and motivations of claim 3 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13. Claim 13 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction). 
Regarding claim 15, Brazdil teaches all the limitations and motivations of claim 5 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15. Claim 15 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).
Regarding claim 20, Brazdil teaches all the limitations and motivations of claim 1 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 20. Claim 20 additionally recites “computer program product comprising a computer readable storage medium having program instructions” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 10, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Brazdil in view of Ding, Yi, and Xian Fu. "Kernel-based fuzzy c-means clustering algorithm based on genetic algorithm." Neurocomputing 188 (2016) [hereinafter Ding].
	Regarding claim 2, Brazdil teaches:
The computer-implemented method of claim 1, further comprising… of running the one or more probe training models on the existing virtual dataset (Brazdil; 1.2.5 Control of the Learning Process and Bias Management, page 8, paragraphs 6 starting with “The idea of controlling…”, 3.3.2 Meta-examples, Fig. 3.5; Metalearning can be done dynamically, where the characterization of a new dataset is done testing different algorithms… Characterizing a new dataset and determining best algorithm is iterative, and involves finding possible extensions and evaluating those extensions.);
Brazdil does not explicitly teach, in response to the result of the testing not being similar to any existing result… setting, by the device, the user dataset as a new virtual dataset.
Ding teaches, in response to the result of the testing not being similar to any existing result… setting, by the device, the user dataset as a new virtual dataset (Ding; 2.1 Fuzzy clustering algorithms, page 234, right column, paragraphs 2-4 starting with “FCM algorithm…”; The algorithm is a clustering algorithm based on partitioning, divided where there is a minimum similarity between objects of different clusters, and the biggest similarity between objects in the same cluster.).
Examiner notes that this algorithm clusters objects with the biggest similarities together. The objects not similar enough to be in the original group will be in a separate group. 
It would have been obvious before the effective filing date to combine the teachings of Ding with the methods of Brazdil because Ding’s algorithm optimizes clustering performance. While it can be implied by the teachings of Brazdil that similar datasets are grouped, and thus the datasets that are not grouped are separate, Ding explicitly teaches that the non-similar datasets are separated.
Regarding claim 10, Brazdil teaches The computer-implemented method of claim 1, wherein the result of the testing being similar to the existing result of running the one or more probe training models on the existing virtual dataset comprises: based on each of the one or more probe models (Brazdil; 2.2.1 k-Nearest Neighbors Ranking Method, pages 14-15, Algorithm 2.1; Select a set of training examples and combine the target values of all the selected datasets. Combine based on similarity… Datasets (that are already prefiltered by metadata) that are most similar to the new dataset are stored together.)
Examiner notes that datasets that are run by the same algorithm are grouped, as previously explained.
	Brazdil does not explicitly teach each result of the testing being similar to each existing result of running the corresponding one or more probe training models on the existing virtual dataset
Ding teaches each result of the testing being similar to each existing result of running the corresponding one or more probe training models on the existing virtual dataset (Ding; 2 Clustering Algorithm, page 234, right column paragraphs 2-4 starting with “FCM algorithm…”; Clusters are generated by the partition of training samples…).
Examiner notes that as previously stated, the similarity between objects are calculated and then they are clustered based on the similarity value. It would be obvious for a person having ordinary skill in the art to understand that object can be the test result of probe models run on datasets.
The rationale to combine the teachings of Brazdil and Ding is the same as previously stated.
Regarding claim 12, Brazdil in view of Ding [hereinafter Brazdil-Ding] teaches all the limitations and motivations of claim 2 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12. Claim 12 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).
The rationale to combine the teachings of Brazdil and Ding is the same as previously stated.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brazdil-Ding in view of Wong, Catherine, et al. "Transfer learning with neural automl." Advances in neural information processing systems 31 (2018) [hereinafter Wong].
Regarding claim 4, Brazdil teaches The computer-implemented method of claim 2,
Brazdil-Ding does not teach further comprising: generating, by the device, a training model for the new virtual dataset with an automatic machine learning algorithm
Wong teaches further comprising: generating, by the device, a training model for the new virtual dataset with an automatic machine learning algorithm (Wong; 2.2 Multitask Training, page 2; The AutoML controller can generate a wide range of models applicable to many common problems. Training allows the controller to make more focused models based on observations.).
Examiner notes that AutoML taught by Wong is a form of automatic machine learning and it generates training models.
It would have been obvious before the effective filing date to combine the AutoML model generator teachings of Wong with the system of Brazdil-Ding because Wong teaches that the use of AutoML relieves human effort by automating the design of machine learning algorithms (Wong; Abstract). The use of newly generated models from AutoML can then be used to find more models to better fit the datasets
Regarding claim 14, Brazdil-Ding further in view of Wong [hereinafter Brazdil- Ding-Wong] teaches all the limitations and motivations of claim 4 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14. Claim 14 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).
The rationale to combine the teachings of Brazdil-Ding and Wong is the same as previously stated.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brazdil-Ding further in view of Charulatha, B. S., et al. "A Comparative study of different distance metrics that can be used in Fuzzy Clustering Algorithms." Ijettcs. Org 2013 (2013) [hereinafter Charulatha].
Regarding claim 16, Brazdil teaches The computer-implemented method of claim 5, wherein the determining is performed based on at least one of the following: the Euclidean distance between the result of the testing and the existing result of running the one or more probe training models on the existing virtual dataset (Brazdil; 2.2.1 k-Nearest Neighbors Ranking Method, page 14, paragraphs 3-5 starting with “For illustration purposes”; The similarity between datasets is based on a distance measure like Euclidean distance.);
Brazdil-Ding does not explicitly teach the Cosine similarity between the result of the testing and the existing result of running the one or more probe training models on the existing virtual dataset;
Charulatha teaches the Cosine similarity between the result of the testing and the existing result of running the one or more probe training models on the existing virtual dataset (Charulatha; IV Metrics to Find the Similarity, Cosine Similarity Metric, page 4, left column paragraph 2, starting with “Clustering is the grouping…” and right column paragraph 3 starting with “Cosine similarity…”; Cosine similarity is a metric used to find similarities between objects or instances.);
Examiner notes that the claims only uses at least one of Euclidean distance or Cosine similarity to find similarity, and the Euclidean method is taught by Brazdil and Ding. However, Charulatha additionally teaches that Cosine similarity can also be a method of finding similarity.
It would have been obvious before the effective filing date to combine the teachings of cosine similarity Charulatha with the methods of Brazdil-Ding because Charulatha teaches that Cosine similarity is an additional similarity metric that is not the same as distance metrics (Charulatha; Abstract).
Regarding claim 16, Brazdil-Ding further in view of Charulatha [hereinafter Brazdil-Ding-Charulatha] teaches all the limitations and motivations of claim 6 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16. Claim 16 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).
The rationale to combine the teachings of Brazdil-Ding and Charulatha is the same as previously stated.

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brazdil in view of Klinger, US-20170068905-A1 [hereinafter Klinger].
Regarding claim 7, Brazdil teaches The computer-implemented method of claim 1, 
Brazdil does not teach wherein the one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training.
Klinger teaches wherein the one or more probe training models are generated based on one of the following: an algorithm of random search; or manually configuration before the training (Klinger; [0004-0006]; Algorithms are selected from a large number of available analytic algorithms.).
Examiner notes that Klinger selects algorithms from an already existing pool of analytic algorithms. This that these algorithms or models were already generated. The specifications further states in [0061] that there are no mandatory or hard criteria… the present invention does not exert any restriction on the way in which the probe training models are generated.
It would have been obvious before the effective filing date to combine the teachings of Klinger with the methods of Brazdil because Klinger’s system automatically selects algorithms for multiple datasets (Klinger; Abstract). Klinger also teaches a method and system to find optimal algorithms for datasets.
Regarding claim 8, Brazdil teaches The computer-implemented method of claim 1, 
Brazdil does not teach further comprising: dynamically splitting, by the device, the existing virtual dataset with other existing virtual datasets; re-merging, by the device, the split existing virtual dataset and other existing virtual datasets
Klinger teaches further comprising: dynamically splitting, by the device, the existing virtual dataset with other existing virtual datasets (Klinger; [0023]; The tool receives subsets of size 500, 1000, and 1500… the tool can evaluate and analyze an accuracy trend over the three models of increasing size (not just a single subset of data)… the tool can also select the sizes of the initial three subsets so as to have enough data to find the trend.);
Under the broadest reasonable interpretation, dynamically splitting means that the split of the datasets can be changed or modified. Examiner notes that the tool receives sets of 3 different sizes, and further can select the sizes of the initial three subsets.
re-merging, by the device, the split existing virtual dataset and other existing virtual datasets (Klinger; [0023]; Tool yields an estimate of accuracy for models for the full dataset.).
Examiner notes that after the tool runs the models on individual subsets, the results for the full dataset is extrapolated as well.
The rationale to combine the teachings of Brazdil and Klinger is the same as previously stated.
Regarding claim 9, Brazdil teaches The computer-implemented method of claim 1, 
Brazdil does not teach wherein the existing virtual dataset comprises different sub-datasets that belong to different data categories.
Klinger teaches wherein the existing virtual dataset comprises different sub-datasets that belong to different data categories (Klinger; [0021]; The automated tool is configured to run on subsets of training data amongst a large set of classifiers… the tool can accommodate very large datasets as well as toolkits with many competing classifiers.).
Examiner notes that classifiers can be used to label categories, and thus being able to handle a large amount of classifiers means that it can also handle many different categories of data.
The rationale to combine the teachings of Brazdil and Klinger is the same as previously stated.
Regarding claim 17, Brazdil in view of Klinger [hereinafter Brazdil-Klinger] teaches all the limitations and motivations of claim 7 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17. Claim 17 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).
The rationale to combine the teachings of Brazdil and Klinger is the same as previously stated.
Regarding claim 18, Brazdil-Klinger teaches all the limitations and motivations of claim 8 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18. Claim 18 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).
The rationale to combine the teachings of Brazdil and Klinger is the same as previously stated.
Regarding claim 19, Brazdil-Klinger teaches all the limitations and motivations of claim 9 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 19. Claim 19 additionally recites “system.” Brazdil teaches the use of metalearning for data mining and machine learning systems (Brazdil; 1.1 Introduction).
The rationale to combine the teachings of Brazdil and Klinger is the same as previously stated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC C WU/               Examiner, Art Unit 2128                                                                                                                                                                                         
/BRIAN M SMITH/Primary Examiner, Art Unit 2122